Matter of Kayla C. (Stephanie C.) (2020 NY Slip Op 05447)





Matter of Kayla C. (Stephanie C.)


2020 NY Slip Op 05447


Decided on October 06, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 06, 2020

Before: Friedman, J.P., Webber, Kern, Moulton, JJ. 


Docket No. NA-32217/16-18/16 Appeal No. 11947 Case No. 2019-4095 

[*1]In re Kayla C., a Child Under Eighteen Years of Age, etc., Stephanie C., Appellant-Respondent, Administration for Children's Services, Petitioner-Respondent.


The Law Offices of Salihah R. Denman, PLLC, New York (Salihah R. Denman of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York (Deborah E. Wassel of counsel), for respondent.
Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), attorney for the child.

Appeal from order, Family Court, Bronx County (Alma M. Gomez, J.), entered on or about February 6, 2019, which, after a hearing, denied respondent mother's application pursuant to Family Court Act § 1028 for the return of the child, unanimously dismissed, without costs, as moot.
The appeal was rendered moot by the return of the child to respondent's care pursuant to an order entered on consent during the pendency of the appeal (see Matter of Javier R. [Robert R.], 43 AD3d 1 [1st Dept 2007], appeal dismissed 10 NY3d 754 [2008]). Contrary to respondent's contention, this matter does not warrant invoking an
exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 6, 2020